10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DIANA ROSAS, Case No.: 2:18-cv-01200-APG-NJK
Plaintiff Order Accepting Proposed Pretrial Order
and Admitting Exhibits

Vv.
[ECF No. 44]

GEICO Casualty Company,

Defendant

 

 

 

 

I rejected the parties’ previous proposed Joint Pretrial Order (ECF No. 42) because it did
not comply with Local Rules 16-3 and 16-4. See ECF No. 43. Among other things, I specifically
pointed out that the parties improperly listed generic objections to all of each other’s exhibits,
without identifying which objection applies to which exhibit. In the newly proposed order, the
parties repeat this error of listing generic, undifferentiated objections to each other’s exhibits,
despite the fact that only five exhibits have not been stipulated into evidence (four offered by the
plaintiff and one offered by the defendant). See ECF No. 44 at 4-5. Because the parties have not
properly objected to the specific exhibits, all objections are deemed waived and all five
remaining exhibits listed on pages four and five of the proposed pretrial order (ECF No. 44 at 4-
5) will be admitted into evidence at trial.

With that modification, I approve the parties’ proposed joint pretrial order. A separate
order will be entered containing the trial and calendar call dates.

DATED this 20th day of November, 2019.

Zea

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
